Oole, J.
This suit is instituted by the plaintiff, as heir of his mother, to recover certain slaves inherited by him from his deceased mother, -which are now in possession of the defendant.
The evidence establishes that his mother formerly lived with the defendant, that he introduced her into society as his wife, and they were regarded by the com'munity as man and wife; that he and his supposed mother acknowledged petitioner to be their son, and they treated him as such ; that they afterwards separated, and Mrs. Green married Mr. Ives, from whom she also separated and returned to Mr. Green with whom she lived till her death, which took place a few months after her arrival.
It is also shown, that at the time of her death she was the owner of the slaves now sued for, that she died at the house of the defendant, who took all of the slaves into his possession.
That defendant afterwards married Miss Birdwett, by whom he has several children.
Defendant answered by a general denial, and claimed to be the owner of the negroes, but he has failed to exhibit any title to the same.
Before going into the trial, defendant filed a motion requiring plaintiff to elect . whether he would claim as the legitimate or illegitimate child of his mother.
The motion was properly overruled.
. It is sometimes impossible for a child to know with certainty whether he be legitimately begotten or not; besides, the motion came with a bad grace from the one presumed to be the father, who was, perhaps, better able to give information upon the subject than any other person.
■ We are of opinion, that the introduction to the world, by defendant, of Mrs. . Green, as his wife, and plaintiff as his child, joined with the recognition of plaintiff by Mrs. Green as her child, prevent defendant from now successfully seeking .'to bastardize plaintiff in order to enjoy the possession of property which never belonged to him, and for which he has .no title whatever.
Judgment affirmed, with costs.